         Case 2:19-cv-04263-JDW Document 32 Filed 08/31/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TYUAN SIMON,

                Petitioner,                           Case No. 19-cv-4263-JDW

        v.

 THERESA DELBALSO, et al.,

                Respondents.



                                        MEMORANDUM

       Tyuan Simon objects to Magistrate Judge David Strawbridge’s Report and

Recommendation recommending that the Court dismiss Mr. Simon’s petition for a writ of habeas

corpus. The Court will adopt Judge Strawbridge’s R&R because, after review, the Court concludes

that the R&R cites the correct standard of review for Mr. Simon’s claims and applies that standard

to the facts. The Court addresses Mr. Simon’s objections below.

I.     BACKGROUND

       On September 16, 2019, Tyuan Simon filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254, challenging his 2013 state court conviction for first-degree murder,

solicitation to commit first-degree murder, and criminal conspiracy to commit first-degree murder.

Mr. Simon filed an amended petition that asserts five claims: 1) insufficiency of the evidence; 2)

ineffective assistance of appellate counsel for failing to preserve an insufficiency of the evidence

claim on direct appeal; 3) ineffective assistance of trial counsel for failing to object to claims of

witness intimidation; 4) ineffective assistance of trial counsel for failing to object to “racially

tainted” jury composition; and 5) trial court error in admitting evidence of prior bad acts. The
          Case 2:19-cv-04263-JDW Document 32 Filed 08/31/21 Page 2 of 8




Court referred Mr. Simon’s Petition to the Honorable David R. Strawbridge, United States

Magistrate Judge for a Report and Recommendation.

       On March 30, 2021, Judge Strawbridge issued an R&R recommending that this Court

dismiss Mr. Simon’s Petition. The R&R sets forth the relevant facts, as determined by the state

trial court. The Court adopts the facts as set forth in the R&R and need not repeat them here.

       The Court granted Mr. Simon two extensions to file his objections to the R&R. On July

19, 2021, Mr. Simon filed his objections to the R&R. Respondents filed a response, arguing that

the Court should overrule Mr. Simon’s objections. The objections are ripe for review.

II.    LEGAL STANDARD

       The federal habeas statute, 28 U.S.C. § 2254, limits a district court’s review to whether a

state court’s adjudication was the product of an unreasonable application of clearly established

federal law or based on an unreasonable determination of the facts in light of the evidence

presented in the state court proceeding. See 28 U.S.C. § 2254(d)(1)-(2). A federal court must

presume that a state court correctly resolved factual issues, but a petitioner can rebut that

presumption with clear and convincing evidence. See Werts v. Vaughn, 228 F 3d 178, 196 (3d Cir.

2000). A district court cannot grant a petition for a writ of habeas corpus unless the petitioner has

“exhausted the remedies available in the courts of the State” or there is no available State corrective

process that can effectively protect the petitioner’s rights under the circumstances. 28 U.S.C.

§ 2254(b)(1).

III.   DISCUSSION

       The Local Rules of Civil Procedure permit a party to object to a magistrate judge’s R&R

as to a petition for a writ of habeas corpus. An objecting party must file “a written statement of

objections which shall specifically designate the order, or part thereof, subject to the objections



                                                  2
         Case 2:19-cv-04263-JDW Document 32 Filed 08/31/21 Page 3 of 8




and the basis for such objection.” L. R. Civ. P. 72.1(IV)(a). Mr. Simon objects to Judge

Strawbridge’s findings as to each of his claims. The Court addresses those objections seriatim.

       A.      Sufficiency Of Evidence

       Federal courts cannot undertake a de novo review of the evidence presented at a state court

trial. When reviewing the sufficiency of the evidence as part of a habeas petition, the standard is

extremely deferential to the state court’s conclusions. “[T]he relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Travillion v.

Superintendent Rockview SCI, 982 F.3d 896, 902 (3d Cir. 2020) (quoting Jackson v. Va., 443 U.S.

307, 319 (1979)) (original emphasis). “This reasonable doubt standard of proof requires the finder

of fact ‘to reach a subjective state of near certitude of the guilt of the accused.’” Id. (quoting

Jackson, 443 U.S. at 315) (original emphasis).

       Judge Strawbridge’s R&R applies this standard and correctly concludes that there was

sufficient evidence to convict Mr. Simon of first-degree murder, solicitation, and conspiracy. Mr.

Simon argues that “the only evidence pointing to any sort of agreement that the victim should be

murdered came from the testimony of the person who actually killed the victim.” (ECF No. 28 at

2 (emphasis added).) The Court disagrees.        There might not have been direct evidence of an

agreement, and there rarely is in conspiracy cases. See Com. v. Sanchez, 82 A.3d 943, 973 (Pa.

2013). But there was substantial circumstantial evidence beyond the testimony of Bruce Woods

to support the conviction. One of Mr. Simon’s friends, Jerome Kemp, also testified that Mr. Simon

had told him about the murder and “pretty much laid everything out,” including the fact that the

murder “went as planned.” (ECF No. 11-78 at 246, 250.) Mr. Kemp also testified that Mr. Simon

was worried about having to pay Mr. Woods the full $10,000 he owed in exchange for killing Mr.



                                                 3
         Case 2:19-cv-04263-JDW Document 32 Filed 08/31/21 Page 4 of 8




Whiting, and that Mr. Woods had called Mr. Simon right after the murder and asked for the money.

(Id. at 247-48, 250.) Mr. Woods’ phone records corroborated the fact that he called Mr. Simon

shortly after shooting Mr. Whiting. (Id. at 33.) The prosecution also presented evidence related

to Mr. Simon’s motive to have Mr. Whiting killed. (ECF No. 22 at 16-17.) The record makes

clear that there was evidence beyond just Mr. Woods’ testimony, and a rational trier of fact could

have reached a near certitude of Mr. Simon’s guilt after hearing all of that evidence. Thus, the

Court will overrule Mr. Simon’s objection that Judge Strawbridge deviated from the governing

standard for reviewing this claim.

       B.      Ineffective Counsel

       Mr. Simon raises three discrete ineffective assistance of counsel claims. In asserting such

claims, a petitioner must show both deficient performance and that the deficient performance

prejudiced his defense. See Strickland v. Washington 466 U.S. 668, 687 (1984). Prejudice means

“a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would be different.” Id. at 694. In reviewing a state court’s decision on a claim of ineffective

assistance of counsel, the Court does not make its own determination under Strickland. Instead,

the “pivotal question is whether the state court’s application of the Strickland standard was

unreasonably,” which is “different from asking whether defense counsel’s performance fell below

Strickland’s standard.” Davis v. Adm’r New Jersey State Prison, 795 F. App’x 100, 102 (3d Cir.

2019) (quoting Harrington v. Richter, 562 U.S. 86, 105 (2011)).

              1.       Alleged failure to raise insufficiency of evidence argument on appeal

       Mr. Simon’s first ineffective assistance claim is predicated on his insufficiency-of-the-

evidence claim: he contends that his appellate counsel was “ineffective for filing a defective

1925(b) statement that resulted in waiver of his sufficiency of evidence challenge on direct



                                                 4
         Case 2:19-cv-04263-JDW Document 32 Filed 08/31/21 Page 5 of 8




appeal.” (ECF No. 28 at 2.) Mr. Simon’s objection argues that he did not procedurally default

this claim, but Judge Strawbridge determined that Mr. Simon exhausted this claim and that it is

properly before the Court. In other words, Judge Strawbridge concluded that Mr. Simon did not

procedurally default this claim. Instead, Judge Strawbridge found that this claim fails on the merits

because Mr. Simon’s appellate counsel “cannot be deemed ineffective for having failed to raise a

meritless claim [i.e., the-insufficiency-of-the evidence claim] on direct appeal.” (ECF No. 22 at

20 (quotation omitted).) Indeed, “[t]here can be no Sixth Amendment deprivation of effective

counsel based on an attorney’s failure to raise a meritless argument.” United States v. Sanders,

165 F.3d 248, 253 (3d Cir. 1999). Mr. Simon does not raise any objection as to this finding. Even

if he did, the Court has already concluded that the insufficiency-of-the-evidence argument fails.

Because the claim lacks merit, any failure to raise it on appeal did not prejudice Mr. Simon’s

defense. Thus, this claim fails.

              2.       Alleged failure to object to witness intimidation claim

       Mr. Simon’s next ineffective assistance claim relates to trial counsel’s alleged failure to

object to the prosecution’s claim of witness intimidation. He objects to the R&R’s finding that

this claim lacks merit as well, arguing that Judge Strawbridge mistakenly evaluated the state court

record. Mr. Simon appears to take umbrage with Judge Strawbridge’s reliance on the PCRA

court’s conclusion that the trial record did not support Mr. Simon’s claim that the prosecutor

accused him of witness intimidation. Mr. Simon reads the record otherwise and points to the fact

that during the prosecution’s examination of witness Christopher Carbone, the prosecutor

remarked that Mr. Carbone’s demeanor changed when Mr. Simon’s brother came into the

courtroom. However, nowhere in the testimony did the prosecutor accuse Mr. Simon or his brother

of witness intimidation. Likewise, Mr. Carbone never testified that Mr. Simon or his brother



                                                 5
         Case 2:19-cv-04263-JDW Document 32 Filed 08/31/21 Page 6 of 8




intimidated him. Thus, the PCRA court acted reasonably when it read the trial record not to reflect

an accusation of witness intimidation. Mr. Simon’s trial counsel could not have been ineffective

for failing to object to an accusation that was never made. Even if the prosecutor did accuse Mr.

Simon of witness intimidation, and even if Mr. Simon’s trial counsel failed to object to such an

accusation, Mr. Simon’s claims of ineffective assistance of counsel would nevertheless fail

because Mr. Simon has not demonstrated that but for counsel’s error, the result of the trial would

have been different. Thus, Mr. Simon’s claim fails for this reason as well.

              3.       Alleged failure to raise Taylor claim

       Mr. Simon bases his final ineffective assistance of counsel claim on his trial counsel’s

alleged failure to object to the “tainted jury by racial exclusion.” (ECF No. 6 at 7 of 16.) Judge

Strawbridge construed this claim as an assertion that trial counsel was ineffective for failing to

object to the Commonwealth’s alleged violation of Batson v. Kentucky, 476 U.S. 79 (1986). It

made sense to do so because Mr. Simon raised a Batson claim in his initial and supplemental

PCRA Petitions. (ECF No. 11-100 at ¶ 31; ECF No. 11-102 at ¶ 13.) He also continued to pursue

the Batson claim in his PCRA appeal. (ECF No. 11-116 at ¶ 3.) Judge Strawbridge determined

that Mr. Simon’s Batson claim fails on the merits, and Mr. Simon did not object to that finding.

To the extent it was part of Mr. Simon’s petition, he has waived any argument by not objecting to

the R&R.

       In his Objections, Mr. Simon takes a different tack and contends that his trial counsel was

ineffective for failing to object that the venire did not represent a fair cross-section of the

community, in violation of Duren v. Missouri, 439 U.S. 357 (1979). As Judge Strawbridge noted

in his R&R, Mr. Simon did not raise a Taylor claim on direct appeal or in his initial PCRA petition.

(ECF No. 22 at 30 n.18.) “[A] federal habeas court may not grant a petition for a writ of habeas



                                                 6
          Case 2:19-cv-04263-JDW Document 32 Filed 08/31/21 Page 7 of 8




corpus . . . unless the petitioner has first exhausted the remedies available in the state courts.”

Lambert v. United States, 134 F.3d 506, 513 (3d Cir. 1997) (citing 28 U.S.C. §

2254(b)(1)(A)). This requires the petitioner to fairly present his or her claim to the state courts.

See Bronshtein v. Horn, 404 F.3d 700, 725 (3d Cir. 2005). “Fair presentation” obliges a petitioner

to pursue his or her claim “through one ‘complete round of the State’s established appellate review

process.’” Woodford v. Ngo, 548 U.S. 81, 92 (2006) (quoting O’Sullivan v. Boerckel, 526 U.S.

838, 845 (1999)). Where a claim was not properly presented to the state court, and state law

forecloses further review, the petitioner is considered to have defaulted that claim.

       Mr. Simon did not failure present his Taylor claim to a state court because he did not raise

it at all, so it did not go through one complete round of the state appellate review process. Thus,

as Judge Strawbridge noted, any Taylor claim is unexhausted and, therefore, procedurally

defaulted. Mr. Simon does not offer any explanation or argument as to why this procedural default

should be excused, so his Taylor claim fails as well.

       C.      Violation Of Due Process

       Mr. Simon asserts that the trial court violated his right to due process and a fair trial when

it admitted evidence of his prior bad acts. Where, as here, “a habeas petitioner wishes to claim

that an evidentiary ruling at a state court trial denied him the due process of law guaranteed by the

Fourteenth Amendment, he must say so, not only in federal court, but in state court.” Duncan v.

Henry, 513 U.S. 364, 365-66 (1995). A petitioner’s “passing references to the concept of a ‘fair

trial’ in his state court papers” is insufficient to give the state courts fair notice of a federal due

process claim. Keller v. Larkins, 251 F.3d 408, 414 (3d Cir. 2001).

       As Judge Strawbridge noted, Mr. Simon did not give the state courts fair notice of a federal

due process claim. Instead, he based his claims on an alleged violation of Pennsylvania Rules of



                                                  7
          Case 2:19-cv-04263-JDW Document 32 Filed 08/31/21 Page 8 of 8




Evidence 404(b), and he did not cite the federal Constitution, any cases discussing the federal

Constitution, or even mention “due process” in his briefing. In addition, Mr. Simon’s passing

reference that introduction of evidence of prior bad acts raised the question of “whether he received

a fair trial” is insufficient to put the state courts on notice of a federal due process claim. (ECF

No. 11-84 at 6.) In his objections, Mr. Simon does not explain how his lone reference to a “fair

trial” was sufficient under governing Third Circuit precedent, particularly given governing case

law that says otherwise. As a result, this claim is unexhausted and procedurally defaulted.

Furthermore, as Judge Strawbridge noted, Mr. Simon does not offer any explanation or argument

as to why this procedural default should be excused. Thus, the Court will overrule his objections

as to this claim as well.

IV.     CONCLUSION

        Mr. Simon disputes his conviction, but he has not shown that the Pennsylvania courts

unreasonably applied federal law or made unreasonable factual determinations in considering any

of the claims he raised before them. Thus, the Court will adopt Judge Strawbridge’s Report and

Recommendation and overrule Mr. Simon’s objections. And, because there is no basis for

reasonable jurists to disagree, the Court will not issue a certificate of appealability. An appropriate

Order follows.

                                                       BY THE COURT:


                                                       /s/ Joshua D. Wolson
                                                       JOSHUA D. WOLSON, J.

August 31, 2021




                                                  8
